             Case 8:21-cv-01247-TJS Document 1 Filed 05/21/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    (Southern Division)

PEARL DURHAM,                                     *

                 Plaintiff,                       *

       v.                                         *        Civil Action No. _________________

MGM NATIONAL HARBOR, LLC,                         *   (State Court Case No. CAL20-10201)

                 Defendant.                       *

   *         *      *         *   *       *       *        *     *       *       *      *       *

                        DEFENDANT MGM NATIONAL HARBOR, LLC’S
                                 NOTICE OF REMOVAL

       Defendant, MGM National Harbor, LLC (“MGMNH, LLC” or “Defendant”), by and

through its undersigned counsel, hereby notices the removal of this civil action to the United States

District Court for the District of Maryland, Southern Division, from the Circuit Court for Prince

George’s County, Maryland, Civil Case No. CAL20-110201. MGMNH, LLC removes this civil

action pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and Local Rule 103.5 because the requisite

diversity of citizenship between Plaintiff and MGMNH, LLC exists, and the amount in controversy

exceeds $75,000, exclusive of interest and costs. In support of this Notice of Removal, MGMNH,

LLC states as follows:

                                              Background

       1.        On or about March 13, 2020, Plaintiff, Pearl Durham (“Plaintiff” or “Ms.

Durham”), filed this action against MGMNH, LLC in the Circuit Court for Prince George’s

County, styled as Pearl Durham v. MGM National Harbor, LLC, Case No. CAL20-10201.

Plaintiff did not serve the original complaint on MGMNH, LLC prior to filing an amended

complaint.
            Case 8:21-cv-01247-TJS Document 1 Filed 05/21/21 Page 2 of 5



       2.      On or about January 12, 2021, Plaintiff filed the Amended Complaint. A copy of

Plaintiff’s Amended Complaint is attached hereto as Exhibit 1.

       3.      MGMNH, LLC was served with a Writ of Summons, Civil Case Information

Report the Amended Complaint, and a copy of the original complaint on April 23, 2021. A copy

of the Writ of Summons, the original complaint, and the Civil Case Information Report for the

original complaint are attached hereto as Exhibits 2, 3, and 4, respectively.

       4.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(1) because it has

been filed within thirty (30) days of service upon MGMNH, LLC of Plaintiff’s initial pleading,

i.e., the Amended Complaint. See 28 U.S.C. § 1446(b).

                            Removal Based on Diversity Jurisdiction

       5.      Ms. Durham is an individual residing at 1409 7th Street, NW, Apt. 309, Washington,

D.C. See Ex. 1. For the purposes of diversity, Plaintiff is a citizen of the District of Columbia.

       6.      Plaintiff’s Amended Complaint names MGMNH, LLC as the only defendant. See

Ex. 1. As explained in more detail below, for diversity purposes, MGMNH, LLC is a citizen of

the States of Delaware and Nevada.

       7.      Limited liability companies do not have their own citizenship; instead the

citizenship of a limited liability company is determined by the citizenship of its corporate and

individual members and partners. See, e.g., Carden v. Arkoma Assocs., 494 U.S. 185, 195 (1990).

       8.      Defendant, MGMNH, LLC has a sole member, MGM Resorts International.

       9.      A corporation is deemed to be a citizen of both the state(s) of its incorporation and

the state where it has its principal place of business. See 28 U.S.C. § 1332(c)(1).




                                                  2
             Case 8:21-cv-01247-TJS Document 1 Filed 05/21/21 Page 3 of 5



       10.      MGM Resorts International is a corporation incorporated under the laws of the

State of Delaware, with a principal place of business in Las Vegas, Nevada, and thus is a citizen

of the States of Delaware and Nevada.

       11.      Accordingly, for the purposes of diversity, MGMNH, LLC is a citizen of Delaware

and Nevada and there is complete diversity of citizenship between Plaintiff and Defendant.

       12.      The amount in controversy in this matter exceeds the sum of seventy-five thousand

dollars ($75,000), exclusive of interest and costs. See, e.g., Ex. 1, Prayer, following ¶ 18.

       13.      Additionally, this Notice of Removal satisfies the unanimity rule of 28 U.S.C. §

1446(b)(2)(A) because MGMNH, LLC is the only Defendant to have been “properly joined and

served” as of the date of this removal.

       14.      As a result, this Court can properly exercise jurisdiction over this matter pursuant

to 28 U.S.C. § 1332.

                                          Removal Procedure

       15.      In accordance with 28 U.S.C. § 1446(d), a Notice of Filing of Notice of Removal,

along with a copy of this Notice of Removal, is being filed with the Circuit Court for Prince

George’s County, Maryland contemporaneously herewith. A copy of that Notice is attached hereto

as Exhibit 4. MGMNH, LLC has served all parties with a copy of the Notice of Removal by first

class mail, postage prepaid.

       16.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 103.5(a), true and legible copies

of all process, pleadings, papers, and Orders which have been served upon MGMNH, LLC in this

matter are attached hereto as Exhibits 1, 2, 3, and 4.

       17.      Furthermore, pursuant to Local Rule 103.5(a), within thirty (30) days after the filing

of this Notice of Removal, MGMNH, LLC will file true and legible copies of all other papers, if




                                                  3
              Case 8:21-cv-01247-TJS Document 1 Filed 05/21/21 Page 4 of 5



any, then on file in the state court, together with a certification from counsel that all filings in the

state court action have been filed in the United States District Court for the District of Maryland.

        18.      By filing this Notice of Removal, MGMNH, LLC does not waive, and hereby

expressly reserves, any and all defenses to which it may be entitled.

        WHEREFORE, based upon the foregoing allegations in this Notice of Removal,

Defendant, MGM National Harbor, LLC, hereby removes this action to the United States District

Court for the District of Maryland, Southern Division.

                                                Respectfully submitted,


                                                /s/ Michael J. Halaiko
                                                Michael J. Halaiko, Esq. (No. 27650)
                                                Bryan Gales, Esq. (No. 19671)
                                                NELSON MULLINS RILEY & SCARBOROUGH LLP
                                                100 South Charles Street, Suite 1600
                                                Baltimore, Maryland 21201
                                                Phone: (443) 392-9400
                                                Fax: (443) 392-9499
                                                mike.halaiko@nelsonmullins.com
                                                bryan.gales@nelsonmullins.com

                                                Attorneys for Defendant




                                                   4
           Case 8:21-cv-01247-TJS Document 1 Filed 05/21/21 Page 5 of 5



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of May, 2021, a copy of the foregoing Defendant

MGM National Harbor, LLC’s Notice of Removal was served via CM/ECF to all parties of record

and sent via first class mail, postage-prepaid to all parties and/or their counsel as follows:

         Bryson Stephen, Esquire
         LAW OFFICE OF CHIDINMA IWUJI
         419 7th Street, N.W.
         Suite 405
         Washington, D.C. 20004

         Attorney for Plaintiff


                                               /s/Michael J. Halaiko
                                               Michael J. Halaiko, Esq




                                                  5
